DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

                              C.G.K., a child,
                                Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

 Nos. 4D13-3436, 4D13-3440, 4D13-3441, 4D13-3442, 4D13-3443 and
                            4D13-3444

                            [November 12, 2014]

   Consolidated appeals from the Circuit Court for the Nineteenth Judicial
Circuit, Martin County; Lawrence M. Mirman, Judge; L.T. Case Nos.
432011CJ000462A,           432011CJ000648A,             432011CJ000649,
432011CJ000650A, 432013CJ000115A, and 432013CJ000163A.

  Carey Haughwout, Public Defender, and Emily Ross-Booker, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Allen R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We affirm without discussion appellant’s withheld adjudication of
delinquency and delinquency disposition for violation of probation.
However, we remand for the trial court to correct the written order to reflect
the trial court’s oral pronouncement of disposition. At the violation of
probation hearing, the trial court’s oral pronouncement was that it would
withhold adjudication. However, it appears that due to a scrivener’s error,
the trial court’s disposition indicates that “the child is adjudicated
delinquent.”     In criminal proceedings, where a trial court’s oral
pronouncement is unambiguous, the oral pronouncement controls over
the written order. See Briggs v. State, 936 So. 2d 789 (Fla. 4th DCA 2006).

   Affirmed and remanded for correction of written order.

WARNER, MAY and CONNER, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2